DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/20 has been entered.
Election/Restrictions
Claims 1, 3-10, 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Stanford
 On 4/21/21.
The application has been amended as follows: 
In the claims:
11. A manufacturing method of a covering with respect to a metallic component, the manufacturing method comprising: forming, in a surface of the metallic component, a concave surface by applying blast processing, the concave surface including a plurality of triangular recesses formed into the concave surface, the plurality of triangular recesses being formed of a plurality of inner wall surfaces that are convex and protrude towards each other, and the plurality of inner wall surfaces of each respective triangular recess intersect at a bottom of the respective triangular recess; and
 -4-Application No. 15/883,295covering the concave surface by a covering material before an internal stress generated on the metallic component by forming the concave surface deforms and eliminates an opening formed on the surface by the concave surface in a manner to close the opening[[.]], wherein after the covering material is applied to the concave surface to cover the plurality of triangular recesses, the plurality of inner wall surfaces of the plurality of triangular recesses are configured to transition from an initial shape, where the plurality of inner wall surfaces of each respective triangular recess are straight, to the convex shape, where the plurality of inner wall surfaces of each respective triangular recess protrude inward towards each other by the plurality of inner wall surfaces moving inward towards each other.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, filed 9/18/20 with respect to the drawings objections have been fully considered and are persuasive. Therefore, the objection has been withdrawn. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M./
Examiner, Art Unit 3771


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771